The Court:
This was an action to recover damages for slander. The plaintiff had a verdict for one dollar. He filed a memorandum of costs and disbursements amounting to $390.25, which defendant moved to strike out. This motion was denied by the Court and defendant excepted. Defendant appealed from the.judgment, and the order denying his motion above mentioned.
We arc of opinion that the Court erred in denying the motion. The seventh section of the Act of 23rd of March, 1872, entitled an act concerning actions for libel and slander, (Statutes of 1871-72, p. 533) does not give plaintiff recovering judgment any costs beyond the amount allowed by the general law as provided in the Code of Civil Procedure. The costs are left as under the general statute. By the general law, the plaintiff is not entitled to any costs at all, having recovered less than $300.
The judgment is affirmed, and the order denying defendant’s motion to strike out is reversed.